Exhibit 10.10.25


Form of Restricted Share Unit Agreement
Under the Teradata 2012 Stock Incentive Plan


You have been awarded a number of restricted Share Units (the “Share Units”)
under the Teradata 2012 Stock Incentive Plan (the “Plan”), as described on the
restricted share unit information page on the website of Teradata’s third party
Plan administrator, subject to the terms and conditions of this Restricted Share
Unit Agreement (this “Agreement”) and the Plan. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Plan.
 
1. One-third of the Share Units will become non-forfeitable (“Vested”) on each
of the first three anniversaries of the Date of Grant (each such anniversary a
“Vesting Date”), subject to such rounding conventions as may be implemented from
time-to-time by the third party Plan administrator, and provided that you are
continuously employed by Teradata or any of its affiliate companies (referred to
collectively herein as “Teradata”) until each such Vesting Date.
2. If your employment with Teradata terminates prior to a Vesting Date due to
(i) your death, or (ii) a disability for which you qualify for benefits under
the Teradata Long-Term Disability Plan or another long-term disability plan
sponsored by Teradata (“Disability”), then, upon such termination of employment,
the remaining unvested Share Units will become fully Vested. If your employment
with Teradata terminates prior to a Vesting Date due to your Retirement then,
upon such termination of employment, a pro rata portion of the Share Units will
become fully Vested. For purposes of this Agreement, “Retirement” means
termination by you of your employment with Teradata (other than, if applicable
to you, for Good Reason (as described below) following a Change in Control) at
or after age 55 with the consent of the Compensation & Human Resource Committee
of the Teradata Board of Directors (the “Committee”). The pro rata portion of
the Share Units that will become fully Vested upon Retirement will be determined
by multiplying (x) the number of unvested Share Units that would have Vested on
the next Vesting Date had you remained employed with Teradata by (y) a fraction,
the numerator of which is the number of full and partial months of employment
you completed commencing with the Vesting Date that occurred immediately prior
to your termination (or, if none, commencing on the date of grant of this award
(“Date of Grant”)), and the denominator of which is twelve (12) months (subject
to such rounding conventions as may be implemented from time-to-time by the
third party Plan administrator). For purposes of determining any pro rata
Vesting of your Share Units, your period of employment with Teradata shall not
include any leave of absence, other than an approved leave of absence from which
Teradata reasonably expects that you will return to perform services for
Teradata.


Notwithstanding any provision in this Agreement to the contrary, in the event a
Change in Control occurs and this restricted Share Unit award is not assumed,
converted or replaced by the continuing entity, the remaining unvested Share
Units shall become fully Vested immediately prior to the Change in Control. In
the event of a Change in Control wherein this restricted Share Unit award is
assumed, converted or replaced by the continuing entity, if your employment is
terminated by Teradata other than for Cause or Disability during the twenty-four
(24) months following the Change in Control, the remaining unvested Share Units
shall become fully Vested immediately upon your termination of employment. If
you are a participant in the Teradata Change in Control Severance Plan, a
Teradata Severance Policy or a similar arrangement that defines “Good Reason” in
the context of a resignation following a Change in Control and you terminate
your employment for Good Reason as so defined within twenty-four (24) months
following a Change in Control, the remaining unvested Share Units shall become
fully Vested immediately upon your termination of employment.




1

--------------------------------------------------------------------------------

Exhibit 10.10.25


To the extent that the Share Units have not yet vested pursuant to Sections 1
and 2 above, they shall be forfeited automatically without further action or
notice, if you cease to be employed by Teradata prior to an applicable Vesting
Date other than as provided in this Section 2.


3. Except as may be otherwise provided in this Section 3, when Vested, the Share
Units will be paid to you within 30 days after each applicable Vesting Date in
Shares (such that one Share Unit equals one Share).


To the extent that the Share Units become Vested pursuant to Section 2 of this
Agreement and your right to receive payment of Vested Share Units constitutes a
“deferral of compensation” within the meaning of Section 409A of the Code, then
payment of such Share Units shall be subject to the following rules: (i) the
Share Units will be paid to you within 30 days after the earlier of (a) your
“separation from service” within the meaning of Section 409A of the Code, or (b)
the applicable Vesting Date; (ii) notwithstanding the foregoing, if the Share
Units become payable as a result of your “separation from service” within the
meaning of Section 409A of the Code (other than as a result of death), and you
are a “specified employee” as determined under Teradata's policy for determining
specified employees on the date of separation from service, the Share Units
shall be paid on the first business day after the date that is six months
following your “separation from service” within the meaning of Section 409A of
the Code; and (iii) Teradata may, in its sole discretion and to the extent
permitted by Treasury Regulation § 1.409A-3(j)(4)(ix)(B), terminate this
Agreement and pay all outstanding Share Units to you within 30 days before or 12
months after a “change in the ownership,” a “change in the effective control” or
a “change in the ownership of a substantial portion of the assets” of Teradata
within the meaning of Section 409A of the Code.


4. By accepting this award, unless disclosure is required or permitted by
applicable law or regulation, you agree to keep this Agreement confidential and
not to disclose its contents to anyone except your attorney, your immediate
family, or your financial consultant, provided such persons agree in advance to
keep such information confidential and not disclose it to others. The Share
Units will be forfeited if you violate the terms and conditions of this Section
4. Notwithstanding the foregoing, nothing contained in this Agreement or any
other Teradata agreement, policy, practice, procedure, directive or instruction
shall prohibit you from reporting possible violations of federal, state or local
laws or regulations to any federal, state or local governmental agency or
commission (a “Government Agency”) or from making other disclosures that are
protected under the whistleblower provisions of federal, state or local laws or
regulations. You do not need prior authorization of any kind to make any such
reports or disclosures and you are not required to notify Teradata that you have
made such reports or disclosures. Nothing in this Agreement limits any right you
may have to receive a whistleblower award or bounty for information provided to
any Government Agency.


5. The Share Units may not be sold, transferred, pledged, assigned or otherwise
alienated, except by beneficiary designation, will or by the laws of descent and
distribution upon your death. As soon as practicable after a Vesting Date,
Teradata will instruct its Transfer Agent and/or its third party Plan
administrator to record on your account the number of Shares underlying the
number of Share Units to be paid to you in Shares and such Shares will be freely
transferable.


6. Any cash dividends declared before an applicable Vesting Date on the Shares
underlying the Share Units shall not be paid currently, but shall be converted
into additional Share Units. Any Share Units resulting from such conversion (the
“Dividend Units”) will be considered Share Units for purposes of this Agreement
and will be subject to all of the terms, conditions and restrictions set forth
herein. As of each date that Teradata would otherwise pay the declared dividend
on the Shares underlying the Share Units (the “Dividend Payment Date”) in the
absence of the reinvestment requirements of this Section 6, the number of
Dividend Units will be determined by dividing the amount of dividends otherwise
attributable to the Share Units but not paid on


2

--------------------------------------------------------------------------------

Exhibit 10.10.25


the Dividend Payment Date by the Fair Market Value of Teradata’s common stock on
the Dividend Payment Date.


7. Teradata has the right to deduct or cause to be deducted from, or collect or
cause to be collected, with respect to the taxation of any Share Units, any
federal, state, local, foreign or other taxes required by the laws of the United
States or any other country to be withheld or paid with respect to the Share
Units, and you or your legal representative or beneficiary will be required to
pay any such amounts. By accepting this award, you consent and direct that, if
you are paid through Teradata’s United States payroll system at the time the
Share Units Vest, Teradata’s stock plan administrator may withhold or sell the
number of Share Units from your award as Teradata, in its sole discretion, deems
necessary to satisfy such withholding requirements. If you are paid through a
non-United States Teradata payroll system, you agree that Teradata may satisfy
any withholding obligations by withholding cash from your compensation otherwise
due to you or by any other action as it may deem necessary to satisfy any
withholding obligation.


8. The Share Units will be forfeited if your employment is terminated by
Teradata for Cause or if the Committee determines that you engaged in misconduct
in connection with your employment with Teradata. Further, if your employment is
terminated by Teradata for Cause, then, to the extent demanded by the Committee
in its sole discretion and permitted by applicable law, you shall (a) return to
Teradata all Shares that you have not disposed of that have been acquired
pursuant to this Agreement during the twelve (12) months prior to the date of
your termination of employment, and (b) with respect to any Shares acquired
pursuant to this Agreement during the twelve (12) months prior to the date of
your termination of employment and that you have disposed of, pay to Teradata in
cash the Fair Market Value of such Shares on the date acquired.
  
9. As a recipient of this equity award, you recognize that you have access to
highly confidential, proprietary and non-public information of Teradata and its
customers, including strategic plans, customer lists, research and development
plans, and other information not made available to the general public and from
which Teradata derives value. For purposes of this Agreement, this information
is defined as “Trade Secret Information.”


To protect Teradata’s investment in Trade Secret Information, and in exchange
for the Share Units, you agree that the following restrictions will apply during
your employment with Teradata and, to the extent permitted by applicable law,
for a period of twelve (12) months after the date that you cease to be employed
by Teradata for any reason (the “Termination Date”) (or if applicable law
mandates a maximum time that is shorter than twelve months, then for a period of
time equal to that shorter maximum period):


(a) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, render services directly or indirectly to, or become
employed by, any Competing Organization of Teradata (as defined in this Section
9 below) to the extent such services or employment involves the development,
manufacture, marketing, sale, advertising or servicing of any product, process,
system or service which is the same or similar to, or competes with, a product,
process, system or service manufactured, sold, marketed, serviced or otherwise
provided by Teradata to its customers and upon which you worked or in which you
participated during the last twelve (12) months of your Teradata employment.
(This restriction is specifically intended to protect the value of and
Teradata’s investment in Trade Secret Information to which you had access as an
employee of Teradata). NOTWITHSTANDING THE FOREGOING, THE RESTRICTION SET FORTH
IN THIS SECTION 9(a) SHALL NOT APPLY IF YOU ARE EMPLOYED BY TERADATA IN
CALIFORNIA.




3

--------------------------------------------------------------------------------

Exhibit 10.10.25


(b) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, directly or indirectly recruit, hire, solicit or induce, or
attempt to induce, any exempt employee of Teradata to terminate his or her
employment with or otherwise cease his or her relationship with Teradata. (This
restriction is specifically intended to protect the value of the information you
obtained while a Teradata employee regarding the skills, experience and
knowledge of Teradata employees, which is Trade Secret Information, and
Teradata’s investment in developing these employees). NOTWITHSTANDING THE
FOREGOING, THE RESTRICTION SET FORTH IN THIS SECTION 9(b) SHALL NOT APPLY IF YOU
ARE EMPLOYED BY TERADATA IN CALIFORNIA.


(c) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, solicit the business of any firm or company with which you
worked during the preceding twelve (12) months of employment at Teradata, if
such firm or company was a customer of Teradata, by using Teradata Trade Secret
Information. (This restriction is specifically intended to protect the value of
the identity of Teradata customers, their needs, interests, strategic plans,
etc., all of which is Trade Secret Information you acquired as a Teradata
employee with access to such information).


If you breach the terms of this Section 9, you agree that in addition to any
liability you may have for damages arising from such breach, any unvested Share
Units will be immediately forfeited, and, to the extent permitted by applicable
law, you agree to pay to Teradata the Fair Market Value of any Share Units that
Vested during the twelve (12) months prior to the Termination Date. Such Fair
Market Value shall be determined as of each applicable Vesting Date.


As used in this Section 9, “Competing Organization” means a person or
organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by Teradata to its customers and is therefore a competitor of Teradata.
This includes but is not limited to persons or organizations identified as a
“Competing Organization” in a list prepared by the Chief Executive Officer of
Teradata for the year in which your employment with Teradata terminates. This
list is maintained by the Teradata Law Department.
10. By accepting this award, you agree that, where permitted by local law, any
controversy or claim arising out of or related to your employment relationship
with Teradata shall be resolved by first exhausting any Teradata internal
dispute resolution process and policy, and then by arbitration pursuant to such
policy. If you are employed in the United States, the arbitration shall be
pursuant to the Teradata dispute resolution policy and the then current rules of
the American Arbitration Association and shall be held in the city of the
location of the headquarters of Teradata. If you are employed outside the United
States, where permitted by local law, the arbitration shall be conducted in the
regional headquarters city of the business unit in which you work. The
arbitration shall be held before a single arbitrator who is an attorney
knowledgeable in employment law. The arbitrator’s decision and award shall be
final and binding and may be entered in any court having jurisdiction. For
arbitrations held in the United States, issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the state in which the headquarters of Teradata is located.
Each party shall bear its own attorney’s fees associated with the arbitration,
and other costs and expenses of the arbitration shall be borne as provided by
the rules of the American Arbitration Association for an arbitration held in the
United States, or similar applicable rules for an arbitration held outside the
United States.
Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 9, Teradata will sustain irreparable injury and will not have an
adequate remedy at law. As a result, you agree that in the event of your breach
of Section 9 Teradata may, in addition to any other remedies available to it,
bring an


4

--------------------------------------------------------------------------------

Exhibit 10.10.25


action in a court of competent jurisdiction for equitable relief to preserve the
status quo pending appointment of an arbitrator and completion of an
arbitration. You stipulate to the exclusive jurisdiction and venue of the state
and federal courts located in the location from which Teradata’s equity program
is administered, for any such proceedings.
11. You may designate one or more beneficiaries to receive all or part of any
Share Units to be distributed in case of your death, and you may change or
revoke such designation at any time. In the event of your death, any Share Units
distributable hereunder that are subject to such a designation will be
distributed to such beneficiary or beneficiaries in accordance with this
Agreement. Any other Share Units not designated by you will be distributable to
your estate. If there is any question as to the legal right of any beneficiary
to receive a distribution hereunder, the Share Units in question may be
transferred to your estate, in which event Teradata will have no further
liability to anyone with respect to such Share Units.
12. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.
13. The terms of this award of Share Units as evidenced by this Agreement may be
amended by the Teradata Board of Directors or the Committee.
14. The number of Share Units and the number and kind of Shares covered by this
Agreement shall be subject to adjustment as provided in Section 15 of the Plan.
15. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 10 of this Agreement shall prevail.
16. You shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in the Shares underlying the Share Units
until such Shares have been delivered to you in accordance with this Agreement.
The obligations of Teradata under this Agreement will be merely that of an
unfunded and unsecured promise of Teradata to deliver Shares in the future
following Vesting of the Share Units, and your rights will be no greater than
those of an unsecured general creditor. No assets of Teradata will be held or
set aside as security for the obligations of Teradata under this Agreement.
17. Nothing contained in this Agreement shall confer upon you any right with
respect to continuance of employment by Teradata, nor limit or affect in any
manner the right of Teradata to terminate your employment or adjust your
compensation.
18. By accepting any benefit under this Agreement, you and each person claiming
under or through you shall be conclusively deemed to have indicated their
acceptance and ratification of, and consent to, all of the terms and conditions
of this Agreement and the Plan and any action taken under this Agreement or the
Plan by the Committee, the Board of Directors or Teradata, in any case in
accordance with the terms and conditions of this Agreement.
19. Teradata may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Teradata or a third party designated by Teradata.


5

--------------------------------------------------------------------------------

Exhibit 10.10.25




Form of Restricted Share Unit Agreement
Under the Teradata 2012 Stock Incentive Plan


You have been awarded a number of restricted Share Units (the “Share Units”)
under the Teradata 2012 Stock Incentive Plan (the “Plan”), as described on the
restricted share unit information page on the website of Teradata’s third party
Plan administrator, subject to the terms and conditions of this Restricted Share
Unit Agreement (this “Agreement”) and the Plan. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Plan.
 
1. The Share Units will become non-forfeitable (“Vested”) on the third
anniversary of the Date of Grant (the “Vesting Date”), provided that you are
continuously employed by Teradata or any of its affiliate companies (referred to
collectively herein as “Teradata”) until the Vesting Date.
2. If your employment with Teradata terminates prior to the Vesting Date due to
(i) your death, or (ii) a disability for which you qualify for benefits under
the Teradata Long-Term Disability Plan or another long-term disability plan
sponsored by Teradata (“Disability”), then, upon such termination of employment,
your Share Units will become fully Vested. If your employment with Teradata
terminates prior to the Vesting Date due to (a) your Retirement, or (b) a
reduction-in-force, then, upon such termination of employment, a pro rata
portion of the Share Units will become fully Vested. For purposes of this
Agreement, “Retirement” means termination by you of your employment with
Teradata (other than, if applicable to you, for Good Reason (as described below)
following a Change in Control) at or after age 55 with the consent of the
Compensation & Human Resource Committee of the Teradata Board of Directors (the
“Committee”). The pro rata portion of the Share Units that will become fully
Vested in accordance with the preceding sentence will be determined by
multiplying the total number of the Share Units awarded pursuant to this
Agreement by a fraction, the numerator of which is the number of full and
partial months of employment that you completed after the date of grant of this
award (the “Date of Grant”), and the denominator of which is the total number of
months during the period beginning on the Date of Grant and ending on the
Vesting Date (subject to such rounding conventions as may be implemented from
time-to-time by the third party Plan administrator). For purposes of determining
any pro rata Vesting of your Share Units, your period of employment with
Teradata shall not include any leave of absence, other than an approved leave of
absence from which Teradata reasonably expects that you will return to perform
services for Teradata.


Notwithstanding any provision in this Agreement to the contrary, in the event a
Change in Control occurs and this restricted Share Unit award is not assumed,
converted or replaced by the continuing entity, the Share Units shall become
fully Vested immediately prior to the Change in Control. In the event of a
Change in Control wherein this restricted Share Unit award is assumed, converted
or replaced by the continuing entity, if your employment is terminated by
Teradata other than for Cause or Disability during the twenty-four (24) months
following the Change in Control, the Share Units shall become fully Vested
immediately upon your termination of employment. If you are a participant in the
Teradata Change in Control Severance Plan, a Teradata Severance Policy or a
similar arrangement that defines “Good Reason” in the context of a resignation
following a Change in Control and you terminate your employment for Good Reason
as so defined within twenty-four (24) months following a Change in Control, the
Share Units shall become fully Vested immediately upon your termination of
employment.


3. Except as may be otherwise provided in this Section 3, when Vested, the Share
Units will be paid to you within 30 days after the Vesting Date in Shares (such
that one Share Unit equals one Share).




6

--------------------------------------------------------------------------------

Exhibit 10.10.25


To the extent that the Share Units become Vested pursuant to Section 2 of this
Agreement and your right to receive payment of Vested Share Units constitutes a
“deferral of compensation” within the meaning of Section 409A of the Code, then
payment of such Share Units shall be subject to the following rules: (i) the
Share Units will be paid to you within 30 days after the earlier of (a) your
“separation from service” within the meaning of Section 409A of the Code, or (b)
the Vesting Date; (ii) notwithstanding the foregoing, if the Share Units become
payable as a result of your “separation from service” within the meaning of
Section 409A of the Code (other than as a result of death), and you are a
“specified employee” as determined under Teradata's policy for determining
specified employees on the date of separation from service, the Share Units
shall be paid on the first business day after the date that is six months
following your “separation from service” within the meaning of Section 409A of
the Code; and (iii) Teradata may, in its sole discretion and to the extent
permitted by Treasury Regulation § 1.409A-3(j)(4)(ix)(B), terminate this
Agreement and pay all outstanding Share Units to you within 30 days before or 12
months after a “change in the ownership,” a “change in the effective control” or
a “change in the ownership of a substantial portion of the assets” of Teradata
within the meaning of Section 409A of the Code.


4. By accepting this award, unless disclosure is required or permitted by
applicable law or regulation, you agree to keep this Agreement confidential and
not to disclose its contents to anyone except your attorney, your immediate
family, or your financial consultant, provided such persons agree in advance to
keep such information confidential and not disclose it to others. The Share
Units will be forfeited if you violate the terms and conditions of this Section
4. Notwithstanding the foregoing, nothing contained in this Agreement or any
other Teradata agreement, policy, practice, procedure, directive or instruction
shall prohibit you from reporting possible violations of federal, state or local
laws or regulations to any federal, state or local governmental agency or
commission (a “Government Agency”) or from making other disclosures that are
protected under the whistleblower provisions of federal, state or local laws or
regulations. You do not need prior authorization of any kind to make any such
reports or disclosures and you are not required to notify Teradata that you have
made such reports or disclosures. Nothing in this Agreement limits any right you
may have to receive a whistleblower award or bounty for information provided to
any Government Agency.


5. The Share Units may not be sold, transferred, pledged, assigned or otherwise
alienated, except by beneficiary designation, will or by the laws of descent and
distribution upon your death. As soon as practicable after the Vesting Date,
Teradata will instruct its Transfer Agent and/or its third party Plan
administrator to record on your account the number of Shares underlying the
number of Share Units to be paid to you in Shares and such Shares will be freely
transferable.


6. Any cash dividends declared before the Vesting Date on the Shares underlying
the Share Units shall not be paid currently, but shall be converted into
additional Share Units. Any Share Units resulting from such conversion (the
“Dividend Units”) will be considered Share Units for purposes of this Agreement
and will be subject to all of the terms, conditions and restrictions set forth
herein. As of each date that Teradata would otherwise pay the declared dividend
on the Shares underlying the Share Units (the “Dividend Payment Date”) in the
absence of the reinvestment requirements of this Section 6, the number of
Dividend Units will be determined by dividing the amount of dividends otherwise
attributable to the Share Units but not paid on the Dividend Payment Date by the
Fair Market Value of Teradata’s common stock on the Dividend Payment Date.


7. Teradata has the right to deduct or cause to be deducted from, or collect or
cause to be collected, with respect to the taxation of any Share Units, any
federal, state, local, foreign or other taxes required by the laws of the United
States or any other country to be withheld or paid with respect to the Share
Units, and you or your legal representative or beneficiary will be required to
pay any such amounts. By accepting this award, you consent and direct that, if
you are paid through Teradata’s United States payroll system at the


7

--------------------------------------------------------------------------------

Exhibit 10.10.25


time the Share Units Vest, Teradata’s stock plan administrator may withhold or
sell the number of Share Units from your award as Teradata, in its sole
discretion, deems necessary to satisfy such withholding requirements. If you are
paid through a non-United States Teradata payroll system, you agree that
Teradata may satisfy any withholding obligations by withholding cash from your
compensation otherwise due to you or by any other action as it may deem
necessary to satisfy any withholding obligation.


8. The Share Units will be forfeited if your employment is terminated by
Teradata for Cause or if the Committee determines that you engaged in misconduct
in connection with your employment with Teradata. Further, if your employment is
terminated by Teradata for Cause, then, to the extent demanded by the Committee
in its sole discretion and permitted by applicable law, you shall (a) return to
Teradata all Shares that you have not disposed of that have been acquired
pursuant to this Agreement during the twelve (12) months prior to the date of
your termination of employment, and (b) with respect to any Shares acquired
pursuant to this Agreement during the twelve (12) months prior to the date of
your termination of employment and that you have disposed of, pay to Teradata in
cash the Fair Market Value of such Shares on the date acquired.
9. As a recipient of this equity award, you recognize that you have access to
highly confidential, proprietary and non-public information of Teradata and its
customers, including strategic plans, customer lists, research and development
plans, and other information not made available to the general public and from
which Teradata derives value. For purposes of this Agreement, this information
is defined as “Trade Secret Information.”
To protect Teradata’s investment in Trade Secret Information, and in exchange
for the Share Units, you agree that the following restrictions will apply during
your employment with Teradata and, to the extent permitted by applicable law,
for a period of twelve (12) months after the date that you cease to be employed
by Teradata for any reason (the “Termination Date”) (or if applicable law
mandates a maximum time that is shorter than twelve months, then for a period of
time equal to that shorter maximum period):
(a) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, render services directly or indirectly to, or become
employed by, any Competing Organization of Teradata (as defined in this Section
9 below) to the extent such services or employment involves the development,
manufacture, marketing, sale, advertising or servicing of any product, process,
system or service which is the same or similar to, or competes with, a product,
process, system or service manufactured, sold, marketed, serviced or otherwise
provided by Teradata to its customers and upon which you worked or in which you
participated during the last twelve (12) months of your Teradata employment.
(This restriction is specifically intended to protect the value of and
Teradata’s investment in Trade Secret Information to which you had access as an
employee of Teradata). NOTWITHSTANDING THE FOREGOING, THE RESTRICTION SET FORTH
IN THIS SECTION 9(a) SHALL NOT APPLY IF YOU ARE EMPLOYED BY TERADATA IN
CALIFORNIA.
(b) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, directly or indirectly recruit, hire, solicit or induce, or
attempt to induce, any exempt employee of Teradata to terminate his or her
employment with or otherwise cease his or her relationship with Teradata. (This
restriction is specifically intended to protect the value of the information you
obtained while a Teradata employee regarding the skills, experience and
knowledge of Teradata employees, which is Trade Secret Information, and
Teradata’s investment in developing these employees). NOTWITHSTANDING THE
FOREGOING, THE RESTRICTION SET FORTH IN THIS SECTION 9(b) SHALL NOT APPLY IF YOU
ARE EMPLOYED BY TERADATA IN CALIFORNIA.




8

--------------------------------------------------------------------------------

Exhibit 10.10.25


(c) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, solicit the business of any firm or company with which you
worked during the preceding twelve (12) months of employment at Teradata, if
such firm or company was a customer of Teradata, by using Teradata Trade Secret
Information. (This restriction is specifically intended to protect the value of
the identity of Teradata customers, their needs, interests, strategic plans,
etc., all of which is Trade Secret Information you acquired as a Teradata
employee with access to such information).


If you breach the terms of this Section 9, you agree that in addition to any
liability you may have for damages arising from such breach, any unvested Share
Units will be immediately forfeited, and, to the extent permitted by applicable
law, you agree to pay to Teradata the Fair Market Value of any Share Units that
Vested during the twelve (12) months prior to the Termination Date. Such Fair
Market Value shall be determined as of the Vesting Date.


As used in this Section 9, “Competing Organization” means a person or
organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by Teradata to its customers and is therefore a competitor of Teradata.
This includes but is not limited to persons or organizations identified as a
“Competing Organization” in a list prepared by the Chief Executive Officer of
Teradata for the year in which your employment with Teradata terminates. This
list is maintained by the Teradata Law Department.
10. By accepting this award, you agree that, where permitted by local law, any
controversy or claim arising out of or related to your employment relationship
with Teradata shall be resolved by first exhausting any Teradata internal
dispute resolution process and policy, and then by arbitration pursuant to such
policy. If you are employed in the United States, the arbitration shall be
pursuant to the Teradata dispute resolution policy and the then current rules of
the American Arbitration Association and shall be held in the city of the
location of the headquarters of Teradata. If you are employed outside the United
States, where permitted by local law, the arbitration shall be conducted in the
regional headquarters city of the business unit in which you work. The
arbitration shall be held before a single arbitrator who is an attorney
knowledgeable in employment law. The arbitrator’s decision and award shall be
final and binding and may be entered in any court having jurisdiction. For
arbitrations held in the United States, issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the state in which the headquarters of Teradata is located.
Each party shall bear its own attorney’s fees associated with the arbitration,
and other costs and expenses of the arbitration shall be borne as provided by
the rules of the American Arbitration Association for an arbitration held in the
United States, or similar applicable rules for an arbitration held outside the
United States.
Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 9, Teradata will sustain irreparable injury and will not have an
adequate remedy at law. As a result, you agree that in the event of your breach
of Section 9 Teradata may, in addition to any other remedies available to it,
bring an action in a court of competent jurisdiction for equitable relief to
preserve the status quo pending appointment of an arbitrator and completion of
an arbitration. You stipulate to the exclusive jurisdiction and venue of the
state and federal courts located in the location from which Teradata’s equity
program is administered, for any such proceedings.
11. You may designate one or more beneficiaries to receive all or part of any
Share Units to be distributed in case of your death, and you may change or
revoke such designation at any time. In the event of your death, any Share Units
distributable hereunder that are subject to such a designation will be
distributed to such beneficiary or beneficiaries in accordance with this
Agreement. Any other Share Units not designated by you will be distributable to
your estate. If there is any question as to the legal right of any beneficiary
to


9

--------------------------------------------------------------------------------

Exhibit 10.10.25


receive a distribution hereunder, the Share Units in question may be transferred
to your estate, in which event Teradata will have no further liability to anyone
with respect to such Share Units.
12. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.
13. The terms of this award of Share Units as evidenced by this Agreement may be
amended by the Teradata Board of Directors or the Committee.
14. The number of Share Units and the number and kind of Shares covered by this
Agreement shall be subject to adjustment as provided in Section 15 of the Plan.
15. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 10 of this Agreement shall prevail.
16. You shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in the Shares underlying the Share Units
until such Shares have been delivered to you in accordance with this Agreement.
The obligations of Teradata under this Agreement will be merely that of an
unfunded and unsecured promise of Teradata to deliver Shares in the future
following Vesting of the Share Units, and your rights will be no greater than
those of an unsecured general creditor. No assets of Teradata will be held or
set aside as security for the obligations of Teradata under this Agreement.
17. Nothing contained in this Agreement shall confer upon you any right with
respect to continuance of employment by Teradata, nor limit or affect in any
manner the right of Teradata to terminate your employment or adjust your
compensation.
18. By accepting any benefit under this Agreement, you and each person claiming
under or through you shall be conclusively deemed to have indicated their
acceptance and ratification of, and consent to, all of the terms and conditions
of this Agreement and the Plan and any action taken under this Agreement or the
Plan by the Committee, the Board of Directors or Teradata, in any case in
accordance with the terms and conditions of this Agreement.
19. Teradata may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Teradata or a third party designated by Teradata.






10